DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.


Claim(s) 1, 2, 5, 11, 14, 15, 22, 23, 26, 27, and 30 are rejected under 35 U.S.C. 102(a)(1) and or (a)(2) as being anticipated by US-20200351964-A1 to Wu et al., from hereon Wu.

Regarding claim 1 Wu teaches…a first user equipment (UE) for wireless communication, comprising (Claim 2, Fig. 2): a memory (P.6); and one or more processors, coupled to the memory, configured to (Claim 10, Fig. 2, P. 6, Lns. 1-3): monitor a set of resources to determine a set of availability statuses for the set of resources (Fig. 9, discloses the information provide from UE 1 to UE 2 based on the link availability schedule.  P. 5 and 17 further describe the resources available for communication with UE2 as a subset of the communication resources indicated by the link availability schedule. Fig. 2, P. 73 and 78 further illustrates the monitoring of information such as link availability schedule, sidelink negotiation information and further include the black list based on resources); and transmit, to a second UE, resource availability information including, for each resource of a set of resources, a respective plurality of bits indicating an availability status of the set of availability statuses (Fig. 9P. see step 918; P. 18 discloses the exchange of information between UE1 and UE2 disclosing the transmission of availability information the status of availability statuses. Furthermore P. 78 discloses the unicast flow sending information to UE2 and example of “whitelist” based on resources available for reception. P. 80, Lns. 1-4 provides another example of TX/RX schedule negotiation based on a two-step process based on the link availability schedule (see P. 86 and 92 (Lns. 1-3))).

Regarding claim 2. Wu teaches…the first UE of claim 1, Wu teaches…wherein the one or more processors are further configured to: receive, from the second UE and based at least in part on transmitting the resource availability information to the second UE, a communication that uses at least one of the set of resources (P. 86, Lns., disclose the TX/RX schedule negotiation based at least in part on the link availability schedules of the UEs P.92, Lns. 1-5 further describes the reception from UE2 of the resource availability information described as the UE2 sending the availability of two or more candidate sidelink as the sidelink schedules ).

Regarding claim 5 Wu teaches the first UE of claim 1, Wu teaches…wherein a quantity of bits in the respective plurality of bits is adjusted from a set value based at least in part on: a quantity of modulation and coding scheme layers, a quantity of priority levels of packets (P. 53, Lns.3-7, discloses the usage of different number of bits based on the quantity of priority levels of packets ), a latency parameter, a reliability parameter, a quantity of occupied subchannels, a quantity of power control levels, a communication range parameter, a distance between the first UE and the second UE, a zone identifier, a type of communication, a channel busy ratio, or a utilization of hybrid automatic repeat request feedback.

Regarding claim 11 Wu teaches   a second user equipment (UE) for wireless communication (Abs ), comprising: a memory; and one or more processors, coupled to the memory (P.6 ), configured to (Claim 10, Fig. 2, P. 6, Lns. 1-3): receive, from a first UE, resource availability information including, for each resource of a set of resources, a respective plurality of bits indicating an availability status of a set of availability statuses (P.20); and transmit, to the first UE and based at least in part on receiving the resource availability information from the first UE, a communication that uses at least one of the set of resources (P. 73, Lns. 1-8, discloses the transmission to the first UE based on the resource availability indicated by the first UE).

Regarding claim 14 Wu teaches   a second UE of claim 11, Wu teaches…wherein a quantity of bits in the respective plurality of bits is adjusted from a set value based at least in part on: a quantity of modulation and coding scheme layers, a quantity of priority levels of packets (P. 53, Lns.3-7, discloses the usage of different number of bits based on the quantity of priority levels of packets ), a latency parameter, a reliability parameter, a quantity of occupied subchannels, a quantity of power control levels, a communication range parameter, a distance between the first UE and the second UE, a zone identifier, a type of communication, a channel busy ratio, or a utilization of hybrid automatic repeat request feedback.

Regarding claim 15 Wu teaches   a second UE of claim 11, Wu teaches…wherein the one or more processors are further configured to: determine the at least one of the set of resources based at least in part on at least one of: a modulation and coding scheme index, a priority level (P. 53, Lns.3-7, discloses the usage of different number of bits based on the quantity of priority levels of packets ), a latency parameter, a reliability parameter, a quantity of power control levels, a communication range parameter, a distance between the first UE and the second UE, a type of communication, a channel busy ratio, or a utilization of hybrid automatic repeat request feedback.

Regarding claim 22 Wu teaches   a method of wireless communication performed by a first user equipment (UE), comprising (Claim 2, Fig. 2): monitoring a set of resources to determine a set of availability statuses for the set of resources (Fig. 9, discloses the information provide from UE 1 to UE 2 based on the link availability schedule.  P. 5 and 17 further describe the resources available for communication with UE2 as a subset of the communication resources indicated by the link availability schedule. Fig. 2, P. 73 and 78 further illustrates the monitoring of information such as link availability schedule, sidelink negotiation information and further include the black list based on resources); and transmitting, to a second UE, resource availability information including, for each resource of a set of resources, a respective plurality of bits indicating an availability status of the set of availability statuses (Fig. 9P. see step 918; P. 18 discloses the exchange of information between UE1 and UE2 disclosing the transmission of availability information the status of availability statuses. Furthermore P. 78 discloses the unicast flow sending information to UE2 and example of “whitelist” based on resources available for reception. P. 80, Lns. 1-4 provides another example of TX/RX schedule negotiation based on a two-step process based on the link availability schedule (see P. 86 and 92 (Lns. 1-3))).

Regarding claim 23 Wu teaches   a method of claim 22, Wu teaches…further comprising: receiving, from the second UE and based at least in part on transmitting the resource availability information to the second UE, a communication that uses at least one of the set of resources (P. 86, Lns., disclose the TX/RX schedule negotiation based at least in part on the link availability schedules of the UEs P.92, Lns. 1-5 further describes the reception from UE2 of the resource availability information described as the UE2 sending the availability of two or more candidate sidelink as the sidelink schedules ).

Regarding claim 26 Wu teaches   a method of claim 22, Wu teaches…wherein a quantity of bits in the respective plurality of bits is adjusted from a set value based at least in part on: a quantity of modulation and coding scheme layers, a quantity of priority levels of packets (P. 53, Lns.3-7, discloses the usage of different number of bits based on the quantity of priority levels of packets ), a latency parameter , a reliability parameter, a quantity of occupied subchannels, a quantity of power control levels, a communication range parameter, a distance between the first UE and the second UE, a zone identifier, a type of communication, a channel busy ratio, or a utilization of hybrid automatic repeat request feedback.

Regarding claim 27 Wu teaches   a method of wireless communication performed by a second user equipment (UE) (Abs), comprising: receiving, from a first UE, resource availability information including, for each resource of a set of resources, a respective plurality of bits indicating an availability status of a set of availability statuses (P.20 ); and transmitting, to the first UE and based at least in part on receiving the resource availability information from the first UE, a communication that uses at least one of the set of resources (P. 73, Lns. 1-8, discloses the transmission to the first UE based on the resource availability indicated by the first UE).

Regarding claim 30 Wu teaches   a method of claim 27, Wu teaches…wherein a quantity of bits in the respective plurality of bits is adjusted from a set value based at least in part on: a quantity of modulation and coding scheme layers, a quantity of priority levels of packets (P. 53, Lns.3-7, discloses the usage of different number of bits based on the quantity of priority levels of packets ), a latency parameter, a reliability parameter, a quantity of occupied subchannels, a quantity of power control levels, a communication range parameter, a distance between the first UE and the second UE, a zone identifier, a type of communication, a channel busy ratio, or a utilization of hybrid automatic repeat request feedback.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 8, 12, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US-20200351964-A1 to Wu et al., from hereon Wu in view of WO2015162635A1 to Fukui.

Regarding claim 3 Wu teaches…the first UE of claim 1, but does not teach…wherein the respective plurality of bits indicating the availability status of a resource comprises a two bit soft resource availability indication identifying whether the resource is classified as: strongly available, weakly available, weakly not available, or strongly not available.

Fukui teaches… wherein the respective plurality of bits indicating the availability status of a resource comprises a two bit soft resource availability indication identifying whether the resource is classified as: strongly available (Page 8, Lns. 2-6 disclose the 2 bit to inform of the allocated resources and Lns. 37-39 describe the example of a strongly available when the bit is “00” described as unallocated and available), weakly available, weakly not available, or strongly not available.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu by incorporating the teachings of Fukui because it allows an apparatus or method to address the allocation of resource and the messaging to determine the availability, registration and usage of the resources available or not available for communication including transmission and reception (Fukui, Page 8, Lns. 8-15). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 8 Wu teaches the first UE of claim 1, but does not teach…wherein the respective plurality of bits indicating the availability status comprises an n-bit resource availability indication identifying whether the resource is classified as one of a plurality of possible availability statuses, wherein n>1.

Fukui teaches… wherein the respective plurality of bits indicating the availability status comprises an n-bit resource availability indication identifying whether the resource is classified as one of a plurality of possible availability statuses, wherein n>1 ((Page 8, Lns. 2-6 disclose the 2 bit to inform of the allocated resources and Lns. 37-39 describe the example of a strongly available when the bit is “00” described as unallocated and available, where n is 2 bits).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu by incorporating the teachings of Fukui because it allows an apparatus or method to address the allocation of resource and the messaging to determine the availability, registration and usage of the resources available or not available for communication including transmission and reception (Fukui, Page 8, Lns. 8-15). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 12 Wu teaches   a second UE of claim 11, but does not teach wherein the respective plurality of bits indicating the availability status of a resource comprises a two bit soft resource availability indication identifying whether the resource is classified as: strongly available, weakly available, weakly not available, or strongly not available.

Fukui teaches… wherein the respective plurality of bits indicating the availability status of a resource comprises a two bit soft resource availability indication identifying whether the resource is classified as: strongly available(Page 8, Lns. 2-6 disclose the 2 bit to inform of the allocated resources and Lns. 37-39 describe the example of a strongly available when the bit is “00” described as unallocated and available), weakly available, weakly not available, or strongly not available.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu by incorporating the teachings of Fukui because it allows an apparatus or method to address the allocation of resource and the messaging to determine the availability, registration and usage of the resources available or not available for communication including transmission and reception (Fukui, Page 8, Lns. 8-15). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 24 Wu teaches   a method of claim 22, but does not teach…wherein the respective plurality of bits indicating the availability status of a resource comprises a two bit soft resource availability indication identifying whether the resource is classified as: strongly available, weakly available, weakly not available, or strongly not available.

Fukui teaches… wherein the respective plurality of bits indicating the availability status of a resource comprises a two bit soft resource availability indication identifying whether the resource is classified as: strongly available(Page 8, Lns. 2-6 disclose the 2 bit to inform of the allocated resources and Lns. 37-39 describe the example of a strongly available when the bit is “00” described as unallocated and available), weakly available, weakly not available, or strongly not available.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu by incorporating the teachings of Fukui because it allows an apparatus or method to address the allocation of resource and the messaging to determine the availability, registration and usage of the resources available or not available for communication including transmission and reception (Fukui, Page 8, Lns. 8-15). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability

Claim(s) 4, 13, 25, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US-20200351964-A1 to Wu et al., from hereon Wu in view of US-20170230165-A1 to Yang.

Regarding claim 4 Wu teaches the first UE of claim 1, but does not teach…wherein a quantity of bits in the respective plurality of bits is set based at least in part on: a static configuration for the first UE, a dynamic indication from the second UE requesting transmission of the resource availability information, a dynamic determination associated with at least one reference signal received power measurement or reference signal received quality measurement, or a dynamic determination reported by the second UE.

Yang teaches… wherein a quantity of bits in the respective plurality of bits is set based at least in part on: a static configuration for the first UE (P.56, Lns. 11-3 ), a dynamic indication from the second UE requesting transmission of the resource availability information, a dynamic determination associated with at least one reference signal received power measurement or reference signal received quality measurement, or a dynamic determination reported by the second UE.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu by incorporating the teachings of Yang because it allows an apparatus or method to indicate the number of K of effective indication bits on a bitmap sequence indicating subframe allocation and or status (Yang, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 13 Wu teaches   a second UE of claim 11, but does not teach…wherein a quantity of bits in the respective plurality of bits is set based at least in part on: a static configuration for the first UE, a dynamic indication from the second UE requesting transmission of the resource availability information, a dynamic determination associated with at least one reference signal received power measurement, or a dynamic determination reported by the second UE.

Yang teaches… wherein a quantity of bits in the respective plurality of bits is set based at least in part on: a static configuration for the first UE (P.56, Lns. 1-3 ), a dynamic indication from the second UE requesting transmission of the resource availability information, a dynamic determination associated with at least one reference signal received power measurement, or a dynamic determination reported by the second UE.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu by incorporating the teachings of Yang because it allows an apparatus or method to indicate the number of K of effective indication bits on a bitmap sequence indicating subframe allocation and or status (Yang, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 25 Wu teaches   a method of claim 22, but does not teach…wherein a quantity of bits in the respective plurality of bits is set based at least in part on: a static configuration for the first UE, a dynamic indication from the second UE requesting transmission of the resource availability information, a dynamic determination associated with at least one reference signal received power measurement or reference signal received quality measurement, or a dynamic determination reported by the second UE.

Yang teaches… wherein a quantity of bits in the respective plurality of bits is set based at least in part on: a static configuration for the first UE, a dynamic indication from the second UE requesting transmission of the resource availability information (P.56, Lns. 11-3 ), a dynamic determination associated with at least one reference signal received power measurement or reference signal received quality measurement, or a dynamic determination reported by the second UE.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu by incorporating the teachings of Yang because it allows an apparatus or method to indicate the number of K of effective indication bits on a bitmap sequence indicating subframe allocation and or status (Yang, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 29 Wu teaches   a method of claim 27, but does not teach…wherein a quantity of bits in the respective plurality of bits is set based at least in part on: a static configuration for the first UE, a dynamic indication from the second UE requesting transmission of the resource availability information, a dynamic determination associated with at least one reference signal received power measurement, or a dynamic determination reported by the second UE.

Yang teaches… wherein a quantity of bits in the respective plurality of bits is set based at least in part on: a static configuration for the first UE, a dynamic indication from the second UE requesting transmission of the resource availability information (P.56, Lns. 1-3 ), a dynamic determination associated with at least one reference signal received power measurement, or a dynamic determination reported by the second UE.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu by incorporating the teachings of Yang because it allows an apparatus or method to indicate the number of K of effective indication bits on a bitmap sequence indicating subframe allocation and or status (Yang, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claim(s) 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US-20200351964-A1 to Wu et al., from hereon Wu in view of US-20170280344-A1 to Siomina.

Regarding claim 6 Wu teaches the first UE of claim 1, but does not teach…wherein the one or more processors are further configured to: determine the set of availability statuses based at least in part on a signal to interference ratio on a target link with the second UE.

Siomina teaches… wherein the one or more processors are further configured to: determine the set of availability statuses based at least in part on a signal to interference ratio on a target link with the second UE (P.113 and 114 discloses the determination of availability status based on signal to interference ration of a target link described as a D2D resource.  The determination described as a measurement performance characteristic (MPC)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu by incorporating the teachings of Siomina because it allows an apparatus or method to indicate the measurement performance characteristic for D2D device in communication with a second D2D (Siomina, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability

Regarding claim 7 Wu and Siomina teach the first UE of claim 6, wherein the signal to interference ratio is based at least in part on a reference signal received power or a reference signal received quality measurement(P.113 and 114 discloses the determination of availability status based on signal to interference ration of a target link described as a D2D resource.  The determination described as a measurement performance characteristic (MPC)).

Claim(s) 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US-20200351964-A1 to Wu et al., from hereon Wu in view of US-20220182120-A1 to Sergeev.

Regarding claim 9 Wu teaches the first UE of claim 1, but does not teach…wherein the one or more processors are further configured to: compress bits of the resource availability information is compressed using a source coding technique; and wherein the one or more processors, to transmit the resource availability information, are configured to: transmit the resource availability information based at least in part on compressing the bits of the resource availability information is compressed using the source coding technique.

Sergeev teaches… wherein the one or more processors are further configured to: compress bits of the resource availability information is compressed using a source coding technique (P.43, discloses the overhead reduction due to compression of the communication between UE for all layers ); and wherein the one or more processors, to transmit the resource availability information, are configured to: transmit the resource availability information based at least in part on compressing the bits of the resource availability information is compressed using the source coding technique (Fig. 7, step 705, P.114 discloses the transmitting of the compressed information between UE).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu by incorporating the teachings of Fukui because it allows an apparatus or method to address the allocation of resource and the messaging to determine the availability, registration and usage of the resources available or not available for communication including transmission and reception (Fukui, Page 8, Lns. 8-15). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 20 Wu teaches   a second UE of claim 11, but does not teach….wherein the one or more processors are further configured to: decompress bits of the resource availability information that are compressed using a source coding technique; and wherein the one or more processors, to determine the at least one of the set of resources, are configured to: determine the at least one of the set of resources comprises based at least in part on decompressing the bits of the resource availability information.

Sergeev teaches… wherein the one or more processors are further configured to: decompress bits of the resource availability information that are compressed using a source coding technique  (P.43, discloses the overhead reduction due to compression of the communication between UE for all layers ); and wherein the one or more processors, to determine the at least one of the set of resources, are configured to: determine the at least one of the set of resources comprises based at least in part on decompressing the bits of the resource availability information  (Fig. 7, step 705, P.114 discloses the transmitting of the compressed information between UE).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu by incorporating the teachings of Fukui because it allows an apparatus or method to address the allocation of resource and the messaging to determine the availability, registration and usage of the resources available or not available for communication including transmission and reception (Fukui, Page 8, Lns. 8-15). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claim(s) 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US-20200351964-A1 to Wu et al., from hereon Wu in view of US-20220295560-A1 to Shokri Razaghi et al., from here on Shokri.

Regarding claim 10 Wu teaches the first UE of claim 1, but does not teach…wherein the one or more processors are further configured to: determine the set of availability statuses based at least in part on a partial sensing of the set of resources during the monitoring of the set of resources; and wherein the one or more processors, to transmit the resource availability information, are configured to: transmit the resource availability information based at least in part on determining the set of availability statuses.

Shokri teaches… wherein the one or more processors are further configured to: determine the set of availability statuses based at least in part on a partial sensing of the set of resources during the monitoring of the set of resources; and wherein the one or more processors, to transmit the resource availability information, are configured to: transmit the resource availability information based at least in part on determining the set of availability statuses (Fig. 5A, P.99 discloses the transmit resources are configured to transmit resources based on partial sensing described as measurement of resources such as RSSI, RSRQ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu by incorporating the teachings of Shokri because it allows an apparatus or method to generate control information and transmit or receive control messages available resources for data and control information (Shokri, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 21 Wu teaches   a second UE of claim 11, but does not teach…wherein the respective plurality of bits indicating the availability status comprises an n-bit resource availability indication identifying whether the resource is classified as one of a plurality of possible availability statuses,

Shokri teaches… wherein the respective plurality of bits indicating the availability status comprises an n-bit resource availability indication identifying whether the resource is classified as one of a plurality of possible availability statuses(Fig. 5A, P.99 discloses the transmit resources are configured to transmit resources based on partial sensing described as measurement of resources such as RSSI, RSRQ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wu by incorporating the teachings of Shokri because it allows an apparatus or method to generate control information and transmit or receive control messages available resources for data and control information (Shokri, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Allowable Subject Matter
Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the mean reason for allowance of the claim under discussion is the inclusion of “determine the at least one of the set of resources based at least in part on a mapping of the n-bit report to an m-bit report with a second granularity that is different from the first granularity” as the prior art of record in stand-alone form nor in combination read into the disclosed claim 16 as supported by the specification. Claims 17-19 are allowed as they depend on an allowed claim.  The prior art of record WO-2012094151-A2  to Bolotin discloses resource allocation in sidelink operation; US-20210168632-A1 to Lee discloses SCI format as it pertains to number of bit used to indicating status of resources between devices for sidelink communication; JP2022528248A to Vivo discloses resource allocation acquisition and transmission do not read into the claim 16 as supported by the specification.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form PTOL-892: WO-2012094151-A2  to Bolotin discloses resource allocation in sidelink operation; US-20210168632-A1 to Lee discloses SCI format as it pertains to number of bit used to indicating status of resources between devices for sidelink communication; JP2022528248A to Vivo discloses resource allocation acquisition and transmission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476